Mr. Chief Justice Marshall
delivered the opinion of the Court, that a writ of quo xoarranto could not be maintained except at the instance of the Government, and as this writ was issued by a private individual, without the authority of the Government, it could not be sustained, whatever might be the right of the prosecutor, or of the person claiming to exercise the office in question. The information must, therefore, be dismissed.
Judgment reversed.
. Judgment. This cause came on to be heard. .on the transcript of the record of the Circuit Court for the district of Ohio, and was argued by counsel, On consideration whereof, this .Court is of opinion, that no writ of quo warranto can be maintained, but at the instance of the Government; and as this is a writ issued by an individual without the authority of Government, it is the opinion of this Court, that the same cannot be sustained, whatever may be the right of that individual, or of the person who claims to exercise the office, to try the title to which, the writ is brought. It is, therefore, the opinion of this Court, that the judgment of the Circuit Court ought-to be reversed, and. thé cause remanded , to that Court, with directions to dismiss the information because it is not filed at the instance of the United States;